297 F.3d 1106
UNITED STATES of America, Plaintiff-Appellee,v.Angela RUIZ, Defendant-Appellant.
No. 00-50048.
United States Court of Appeals, Ninth Circuit.
Filed July 31, 2002.

Patrick K. O'Toole, United States Attorney, David P. Curnow, Assistant United States Attorney, U.S. Attorney's Office, San Diego, CA, for Plaintiff-Appellee.
Troy A. Britt, Federal Defenders of San Diego, Inc., San Diego, CA, for Defendant-Appellant.
On Remand from the United States Supreme Court.
Before BOOCHEVER, TASHIMA and TALLMAN, Circuit Judges.

ORDER

1
The judgment of this court, 241 F.3d 1157, has been reversed by the United States Supreme Court. United States v. Ruiz, ___ U.S. ___, 122 S. Ct. 2450, 153 L. Ed. 2d 586 (2002). Ruiz's sentence is affirmed.